 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThermo King Corporation' and International Unionof Electrical, Radio & Machine Workers, AFL-CIO-CLC. Cases 10-CA-13049, 10-CA-13350,and 10-RC-11090January 16, 1980DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 27, 1979, Administrative Law Judge PhilW. Saunders issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions, and Respondent filed cross-exceptions anda brief in answer to the Charging Party's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.4ORDERPursuant to Section 10(c) of the National RelationsAct, as amended, the National Labor Relations Boardadopts as its Order the recommended Order of theAdministrative Law Judge and hereby orders that theRespondent, Thermo King Corporation, Louisville,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union ofElectrical, Radio & Machine Workers, AFL-CIO-CLC, and that said labor organization is not theexclusive representative of all the employees, in theunit herein involved, within the meaning of Section9(a) of the National Labor Relations Act, as amended.MEMBER JENKINS, concurring in part and dissentingin part:I join Chairman Fanning in adopting the Adminis-trative Law Judge's finding that Respondent violatedSection 8(a)(l) of the Act when Foreman Joe Walden247 NLRB No. 48told employee Robert Wright that he would be cuttinghis throat if he voted for the Union. Unlike mycolleagues, however, I find that this substantiveviolation justifies invalidating the election and direct-ing a second election. See my dissenting opinion inCaron International, Inc., 246 NLRB No. 179 (1979).The name of Respondent appears as amended at the hearing.: On September 10, 1979, the Associate Executive Secretary notified theCharging Party that its brief in support of exceptions was untimely filed andwould not be considered by the Board.On October 3, 1979, the Charging Party filed a motion for special leave tofile an answering brief to Respondent's cross-exceptions and a brief captioned"Petitioner-Charging-Party Response to Respondent's Cross-Exceptions."Respondent filed a letter in opposition to the Charging Party's motion. TheCharging Party's brief is accepted for the limited purpose of answering thequestions raised in Respondent's cross-exceptions; such brief has not beenconsidered, however, insofar as it exceeds the scope of Respondent's cross-exceptions. Consistent therewith, the Charging Party's motion is granted inpart, and denied in part. See Sec. 102.46(f)(1) of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended.' The Charging Party and Respondent have excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.' Chairman Fanning and Member Jenkins agree with the AdministrativeLaw Judge's finding that Respondent violated Sec. 8(a)(1) of the Act whenForeman Joe Walden told employee Robert Wright that he would be cuttinghis throat if he voted for the Union.Chairman Fanning agrees with the Administrative Law Judge that thissingle violation of the Act is insufficient to warrant an inference that itaffected the election results. See Caron International, Inc.. 246 NLRB No. 179(1979).Member Penello does not adopt the Administrative Law Judge's findingthat Respondent committed a "serious violation of the Act" when ForemanWalden said to employee Wright, "Well, you vote for the Union, you payunion dues, and if you vote for the Union you will be cutting your ownthroat." Member Penello emphasizes that this single statement to oneemployee was the only violation that the Administrative Law Judge foundthat Respondent had committed during the entire election campaign involvinga unit of over 500 employees. [i Member Penello's view, while the conduct inquestion may have been in contravention of the statute as interpreted by thisBoard, it was, in the total circumstances of this case, so isolated andinsignificant that he would not utilize it as a basis for finding a violation,issuing a remedial order, or directing a second election. Accordingly, MemberPenello joins Chairman Fanning in certifying the results of the election, andwould, in addition, dismiss the complaint in its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with eco-nomic and other reprisals if they vote or voted forthe Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act, asamended.THERMO KING CORPORATION296 THERMO KING CORPORATIONDECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Judge: Based oncharges filed by International Union of Electrical, Radio &Machine Workers, AFL-CIO, herein called the Union orthe Charging Party, complaints were issued against ThermoKing Corporation and herein called the Company orRespondent, alleging violations of Section 8(a)(l) and 8(a)(3)of the National Labor Relations Act, as amended. Respon-dent filed an answer to the complaint denying it had engagedin the alleged conduct. All the parties filed briefs in thismatter.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with an office andplace of business located in Louisville, Georgia, where it isengaged in the manufacture of transport coolers. During thepast calendar year, which period is representative of all timesmaterial herein, Respondent sold and shipped finishedproducts valued in excess of $50,000 directly to customerslocated outside the State of Georgia. I find and conclude, asalleged in the Complaint and admitted by Respondent, thatat all times material herein Respondent was and is andemployer as defined in Section 2(2) of the Act, engaged incommerce as defined in Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESAll of the procedural aspects, developments, and datesrelating to these cases are outlined in the formal filesintroduced as General Counsel's Exhibit 1, and need not beset forth or repeated here. It is sufficient to note for ourpurposes that on July 21, 1977, an election, which had beenpetitioned for by the Union on May 6, 1977, was conductedby the Board's Regional Office and the Company won theelection-210 votes were cast for and 342 votes against, theUnion. On July 28, 1977, the Union filed objections, and onDecember 29, 1977, the Regional Director issued a Reporton Objections in Case 10-RC-11090. In this report severalobjections were overruled, and the remaining objections areencompassed within the allegations of the instant com-plaints.'I At all times material to this case, the following persons held the positionsfollowing their names and were, and are, supervisors of Respondent within themeaning of the Act: Roy Hayes-plant manager, Dave Hudson-personnelrelations manager, Steve Yonchak-general foreman, Willie Tarver-fore-man, Joe Walden-foreman, and Billy Godowns-foreman.It is alleged that Respondent, by its personnel relationsmanager, Dave Hudson, and by Foreman Willie Tarver, onor about May 26, 1977, threatened its employees withdischarge if they attended a Board hearing (on the RCpetition). The testimony elicited during the hearing beforeme reveals that only one employee, W. R. Thompson, theonly 8(a)(3) discriminatee involved in this proceeding, wasalleged to have been threatened with discharge. However, itis Respondent's contention that on the occasion in questionThompson was not threatened with discharge, but ratherwas permitted a day's absence with no disciplinary penalty.Thompson testified that on or about May 25, 1977 (aWednesday), he asked Foreman Willie Tarver if he could beoff from work to attend the NLRB hearing on Friday, May27. Thompson stated that Foreman Tarver then informedhim that he (Thompson) has missed 55 days of work andthat the next time Thompson missed a day of work he wouldbe terminated.Earlier in the week Thompson had received a subpena toappear at the Board RC hearing, but admitted he did notmention or show the subpena to either Tarver or Hudson,although at the time in question he had the subpena in hispocket. On Tuesday, May 24,2Foreman Tarver had issued awritten warning to Thompson for his absenteeism.'Following Thompson's conversation with Foreman Tar-ver, as aforestated, he was then told to see PersonnelManager Dave Hudson. Thompson informed Hudson thathe wanted to be off on Friday to go to the hearing, andshortly thereafter Hudson called back and remindedThompson of the warning he had just received as to hisabsenteeism, but then informed Thompson that he could goto the hearing; it was up to him. Thompson testified that hethen told Tarver he was going to the hearing. On Friday,Thompson went to the representation hearing, which re-sulted in the stipulated agreement settling on July 21 as theelection date.'Foreman Tarver testified that he refused Thompson'srequest to be absent because he was concerned about theeffect of his production line if more than 10 percent of thedepartment was scheduled to be absent on the same day.Tarver also stated that he did not threaten Thompson withtermination if the latter attended the Board hearing becausenot only was he unaware that Thompson wished to attendsuch a hearing, but also he does not have the sole authorityto discharge an employee. Finally, Thompson never in-formed him that he had been given permission by DaveHudson to attend the hearing; rather, Tarver learned thatThompson might attend the hearing during a conversationwith Dave Hudson on the afternoon of May 26.As pointed out, Hudson's testimony is similarly straight-forward. Although Hudson reminded Thompson about hisprevious poor attendance and extensive absenteeism prob-lems, Hudson did not threaten to terminate him. Hudsonmerely asked Thompson if he was required to attend thehearing and, in any event, stated that his attendance at thehearing was a matter for Thompson's discretion.'All dates are in 1977 unless stated otherwise.See G.C. Exh. 4.'Thompson was not terminated until September 29, and there is noevidence that this incident had any bearing on his discharge.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the final analysis here, the credited evidence revealsthat neither Tarver or Hudson made any threateningstatement to Thompson. Admittedly, Thompson had aserious problem by missing 55 days of work, and it appearsthat management had a legitimate concern about thissituation as Thompson was given a written warning a fewdays earlier, as aforestated. On the day in question ForemanTarver merely informed Thompson that his request to beabsent could not be granted, but, when Hudson was thenconfronted with the problem, he reminded Thompson of hisprevious poor attendance record and advised him to consid-er this factor when deciding whether or not he would remainout for another day. It clearly appears that management wasattempting to deal with an employee who had been absent 55days, and Foreman Tarver was also concerned with a moreimmediate matter, i.e., the unhampered operation of hisassembly line. It is recommended that this allegation bedismissed.It is alleged that on or about June 17 and July 13,Foreman Billy Godowns, and on July 21, Foreman JoeWalden, threatened employees with economic and otherreprisals if they voted for the Union.On the day of the National Labor Relations Boardelection, July 21, employee Robert Wright wore two buttonssupporting the Union, and while Wright was at his workstation Foreman Joe Walden walked up to him just prior tohis voting and stated, "I thought you had more sense thanthat." Wright then asked him what he meant, and Waldencontinued, "Well, you vote for the Union, you pay uniondues, and if you vote for the Union you will be cutting yourown throat." Emphasis supplied.] When asked by Respon-dent's counsel what Wright thought Foreman Walden meantby that statement, Wright commented, "Well, I can't answerthat. I don't know what he meant by that. He just told methat if I voted for the Union I would be cutting my throat; Ididn't know his opinion of it." When pressed further,Wright said, "Well, what it meant to me, that we didn't needa Union, and there wasn't any use in voting for a Union." Infurther response as to the meaning of Walden's statement,Wright replied, "Well, from the impression that I had gottenfrom him, we was getting benefits and pay raises and whatnot, without paying Union dues. And, why pay Union dues?And, why pay Union dues when you were getting the samebenefits? That's my impression of it." The Company'sforeman, Joe Walden, did not refute Wright's testimony.Counsel for Respondent argues that the testimony as tothis incident reveals that Wright understood the reference to"throat-cutting" as relating merely to the waste involved inpaying dues to a union when Respondent's unorganizedemployees already enjoyed regular pay raises and fringebenefits, and therefore Walden's statement can hardly beconstruded as a threat as Board precedent is clear that anemployer may legitimately proselytize its present benefitsand wages. However, I find that the nature of the initialinquiry, as well as the threat that followed, as aforestated,was violative of Section 8(aX 1) of the Act.'It is alleged that on or about July 20 Foreman WillieTarver threatened employees with economic reprisals be-cause they were wearing insignia in support of the Union,' No evidence was offered in respect to Foreman Godowns and, therefore.the part or the allegation in relation thereto is hereby dismissed.and it is further alleged that on or about the same dateTarver also prohibited activity for the Union by removingunion insignia from the clothing of employees. Again, theemployee to whom Foreman Tarver was alleged to havedirected such reprisals is Thompson, while Donald Jacksonis the employee from whom Foreman Tarver is alleged tohave removed union insignia.Thompson testified that the day before the election Tarvercame over to him, pointed to his "vote yes" sticker that hewas wearing for the Union, and then told Thompson that hecould get "into trouble" by wearing the sticker. Thompsonalso testified that employee Donald Jackson was workingbeside him, and at the time in question Tarver pulled a unionsticker off Jackson's pocket and put it in the trash can.Thompson said that he then informed Foreman Tarver thatpulling the sticker off Jackson was an "NLRB violation,"but that Tarver just laughed and walked away. He testifiedthat employee Margaret Brown was also present when thisincident took place.Foreman Tarver denies both of these allegations. Hetestified that he did not tell Thompson that he would get introuble concerning the ins;gnia that the latter wore. Withrespect to the allegation concerning Jackson, Tarver statedthat, although he did not pull the union insignia from theperson of any employee, he regularly did pull insignia, insupport of both the Company and the Union, from amultitude of items including the production units on theassembly line, his desk, and his chair, but that the removal ofall such insignia was in compliance with Respondent's rulethat no posting of any kind is to be done except on thebulletin boards. As pointed out, Tarver further noted in histestimony that there were also practical reasons for theremoval of stickers. First, customers prefer a clean unitwhen they receive it, and, second, employees might not beable to work on units if stickers obscure such items as boltholes. In addition, Tarver noted that he also removed themany stickers placed on his desk because such items affectthe processing of the various reports for which he isresponsible.Moreover, it is further noted that Donald Jackson, whoaccording to Thompson is a supporter of the Union, did nottestify on his own behalf. If the insignia was removed fromhis (Jackson's) pocket by Foreman Tarver as suggested byThompson, Jackson would, of course, be the best witness tosuch an incident. Similarly, Margaret Brown, supposedlyanother witness to the alleged incident, did not appear tooffer any testimony.In the final analysis, Foreman Tarver's account of theproblems in his department with stickers and insignia of allkinds, is believable and consistent, and his denials concern-ing the specific allegation here under consideration areemphatic and supported by Tarver's straightforward andconvincing testimony. In accordance with the above, theseallegations are hereby dismissed.It is alleged that Respondent's general foreman, SteveYonchak, on or about July 21, threatened employees withreprisals by telling them that, if the Union were notsuccessful in its organizing campaign, they would have "hellon your hands for the rest of the time."298 THERMO KING CORPORATIONWillie Thompson testified that on the afternoon of theelection General Foreman Yonchak was walking throughdepartment 235 and stopped to talk at his work station, andthat Yonchak then told him, "[You] better hope that theUnion comes in, if it doesn't [You] got hell on [your] handsthe rest of the time." Thompson said that this remark meantto him that he would be catching hell until management gotan opportunity to fire him.Foreman Yonchak recalled walking through department235 with Foreman Tarver on the day of the election todiscuss various minor defects in the department's produc-tion. Yonchak testified that when he was near Thompson'swork station he told Tarver, "If he [Tarver] didn't get thesituation corrected pretty soon, all hell was going to breaklose." Foreman Tarver said that he later complained toYonchak about being embarrassed in front of his employees.Yonchak stated that he does not use the word "hell" veryoften, but that the problems in department 235, which led tohis statement on this occasion, were still not corrected.Foreman Tarver also testified that he recalled a commentmade by Yonchak as he walked with the general foremanthrough department 325 on election day, Tarver said that heand Yonchak were discussing certain defects in the work-manship in his department, and at one point Yonchak toldhim, "Well, if these write-ups don't go down, there's goingto be hell to pay around here."As pointed out, Thompson interpreted Yonchaks's allegedstatement to him to mean that he (Thompson) would catchhell until Yonchak found an opportunity to fire him.However, Thompson also contended, in one phase of histestimony, that he had no problems with management atanytime prior to his discharge, and this suggests either thatYonchak's threat was an empty one or that Yonchak nevermade such a threat, and the latter alternative is undoubtedlythe correct one for if anyone was in a position to actuallyharass an employee or threaten such harassment it wouldcertainly be the general foreman. I am also in agreementthat, if Yonchak had really wished to take reprisals againstThompson for his union activities, he would probably nothave warned Thompson, thus permitting the latter theopportunity to display only his best behavior. It appears tome that Thompson overheard the conversation betweenForemen Yonchak and Tarver, as aforestated, and mistaken-ly or otherwise converted it to his own use. This allegation iswithout merit, and it is hereby dismissed.It is alleged that in or about mid-July Respondentthreatened its employees with discharge by posting in itsplant a poster bearing the following slogan: "You only getone strike and you are out. And that's the way it is with theUnion."Dave Hudson, Respondent's personnel manager, testifiedthat he was the custodian of all the posters displayed by theCompany, and in July it was his responsibility to insure thatthese posters were properly rotated around the plant. Hestated that each poster was displayed in 10 or 12 locationsthroughout the plant for 24 hours, and at the end of thattime the poster was removed from all locations except thecafeteria, and a new poster was put up.' Ultimately, all of theposters used by Respondent were displayed together in theIt appears that, in order to display the same poster at the same time in allof the locations, duplicates of each were posted.cafeteria. Hudson testified that out of all the posters onlyone, Respondent's Exhibit 5, illustrated a baseball scene, buttestified that no poster was displayed which carried theslogan, "You only get one strike and you are out. And that'sthe way it is with the Union.Employee Lonnie Lewis testified that around July 18 hesaw one poster which showed "[someone] pitching abaseball, and the guy missed it, and it said, "One strike andyou're out, and that's the way it is with the Union." Lewissaid he saw other posters, but the above was the only one hesaw which had anything to do with baseball, although hesaw other posters which said "strike" and "out." Lewis wasalso shown the poster here in question, Respondent's Exhibit5, but stated that he had seen a different poster, one whichonly had a pitcher and a batter on it, and only contained thephrase "One strike and you're out, and that's the way it iswith the Union."George Cooper, who worked on the day shift in Depart-ment 226, saw the baseball poster here in question behind hisforeman's desk. Cooper testified he did not see any otherposters with baseball themes put up elsewhere in the plant,but he asked Foreman Joe 'Valden if he thought the contentson the poster he did see were correct, and Walden repliedthat he believed it was true.The General Counsel maintains and argues that whetherthere was one or two baseball posters in existence isirrelevant, that either poster contains clear threats to theemployees who observed them, and that the probleminherent in the poster or posters is ambiguity in that theposters are saying to the employees that if they select theUnion they are "out," and such is a threat of reprisals forsupporting the Union. Moreover, the second possible inter-pretation, equally as bad, is that, if the employees select theUnion, there will be a strike and the employees will be"out," and that such a message again conveys a fear ofadverse consequences for selecting the Union.The testimonies of Lewis and Cooper obviously are inconflict. George Cooper, the employee witness who observedposters at only one location, Joe Walden's desk, testified thathe did not see the poster described by Lewis, but that he didsee the poster marked as Respondent's Exhibit 5. Lewis,however, testified that he never saw Respondent's Exhibit 5,but that he did see another poster with a baseball theme.' Iaccept and credit the testimony of Personnel ManagerHudson to the effect that Respondent's Exhibit 5 was thesole baseball poster displayed by the Company during theJuly election campaign. Moreover, I am also in agreementthat this poster does not constitute a threat. As pointed out,the very first line alerts the reader or employee that thisposter is designed to be factual. The second line is a generalstatement which is then explained by the next three lines. Asthe poster states, when employees engage in a strike, thoseemployees are not working, they are not receiving pay, andthey are walking on a picket line. Such factual representa-tions during a union campaign are permitted by the Act asexpressions of free speech. In accordance therewith, thisallegation is hereby dismissed.It is alleged that Plant Manager Roy Hayes, in speeches toemployees on or about July 19 and 20, threatened employees' The most probable resolution of this matter is the reasonable assumptionthat Lewis did see the poster marked as Resp. Exh. 5 but misread it.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith plant closure and the loss of jobs if the Union wassuccessful in its organizational campaign. This allegation canbe divided into two separate issues-first, did Hayes speakextemporaneously during the course of his speech, and,second, does the speech on its face contain any threats ofplant closure and job loss.Hayes testified that he spoke to the plant employees onthree occasions during the 2 days prior to the July 21election, but on each occasion he read the full text of thespeech entitled "Managers 24-Hour Message-July 19,1977."" Hayes stated that he deviated from this text only atthe beginning of each session when he explained to theemployees that the speech would probably take some time topresent and then suggested that everyone get comfortable,but that subsequent to these introductory remarks he did notdeviate from the text of the speech, and at no time did hethreaten plant closure or loss of jobs if the Union won theelection. Two witnesses, former employee Myrtis Walter andcurrent employee O. W. Hodge, testified that Plant ManagerHayes made comments other than those contained in hiswritten speech.As heard by Myrtis Walter, Hayes told the assembledemployees that if the Union was successful the employeeshad no guarantee that the plant would continue to operate;told the employees not to make the biggest mistake of theirlives in voting for the Union; and stated that many people inthe community had better jobs because of Respondent, but ifthe Union won the election there would be a lot of people inthe community out of jobs. Finally, according to Walter,Hayes, at the end of his speech, reminded the employeesabout a film that had been shown depicting violence and lossof jobs and noted that once the Union was elected theemployees could not vote it out. Walter further testified that,in order to ascertain whether the Union had an accurate textof the speech here in question, she carried a tape recorderinto the meeting, but stated that she was unable to use therecorder as General Foreman Art Dion followed her into themeeting, sat right next to her, and also proceeded to move tothe adjacent seats when she moved to avoid him.Employee O. W. Hodge testified that on July 20 he wentto a speech given by Hayes, although he was not certainwhether it was the same meeting that Myrtis Walterattended. Prior to taking the stand in the instant hearing,Hodge was shown the text of the speech here in question andverified that Hayes had read the speech, but contends thatHayes made additional comments. Hodge recalled thatHayes summarized his speech at the end by adding thefollowing:[Y]ou have heard the man Ray Alexander fromCharlotte tell you once you get a Union you can't getrid of them. He also said you saw the slides, you saw thephotos about the man from Aberdeen (six), Virginia,Mac McDaniel or something, he showed you the slidesand the films and the violence and the strikes that tookplace in that plant. He said, if you get a Union, you aregoing to have strikes, violence, and work stoppage.'See G.C. Exh. 5.' The plant manager's mention in his speech of McElroy and the Abingdonplant in Virginia was in reference toanemployee-employer meeting aroundJuly 13 which was accompanied by slides and films. The reference in hisHodge said that several weeks before at a different meetinghe had seen the slides and photos Hayes made reference to,and that this prior meeting had been attended by MacMcDaniels from the Westinghouse plant in Virginia.9As pointed out, it is noted that a number of theextemporaneous references attributed to Hayes by bothWalter and Hodge were subjects which were discussed in hiswritten speech. Hayes did, for example, comment upon thedifficulty employees would encounter if they wished to votethe Union out. In addition, Hayes reminded employeesconcerning the experiences of other plants and the strikeswhich occurred at the Abingdon, Virginia, plant.As further detailed, it is also noted that, although bothWalter and Hodge heard the speech here in question, theirmemories are markedly different. Walter testified that Hayesdeviated from the text of his written speech much more oftenthan indicated in the testimony by Hodge. Moreover,although Walter testified that Hayes threatened the employ-ees with plant closure and loss of jobs, Hodge testified toneither of these alleged threats. As argued by counsel for theRespondent, such discrepancies in conjunction with theinability of these two witnesses to accurately remember thesubstance of the speech can lead only to the conclusion thatboth must be discredited. Furthermore, as far as this recordreflects, only two witnesses came forward to suggest thatHayes had deviated from his speech out of approximately552 employees who voted in the election. It would appear tome that, had Hayes actually made these severe antiunionremarks attributed to him by Walter and Hodge, then atleast a few others might have also recalled such statements.The credited testimony on this record reveals that Hayesdid not deviate from his written speech other than bymaking a few general remarks for the comfort of hisaudience at the beginning of each season, as aforestated.I turn now to the question of whether or not the writtenspeech itself contained any threats of plant closure and theloss of jobs.Counsel for the Union argues that even with the smallportion of the Company's propaganda which has beenrevealed one can still see an attempt by management to showthat the selection of the Union would jeopardize the futureexistence of the plant in Louisville and the job security of theemployees, and to convey the distinct impression that votingfor the Union was a meaningless gesture which would resultin strikes and discharge. The General Counsel argues thatthe written speech itself contains statements violative ofSection 8(a)(l), and he sets out the portion of the speechwhich states:You take home the largest paycheck in this area. Youknow there is no one person who can walk out of hereand find another job in this area which pays higherwages and offers more vacation, more holidays, andbetter insurance benefits than Thermo King. We haveshown you the IUE contract and you know there is nobenefit offered in that contract that you do not alreadyhave.speech to Ray Alexander of the Westinghouse Charlotte plant remindedemployees of another meeting and presentation in July which included slidesand records made by the manager of another Westinghouse plant.300 THERMO KING CORPORATIONIf you trade what you have not for IUE representa-tion you will gain absolutely nothing, except misery,anger, and frustration.The General Counsel maintains that such pronouncementsthat voting for the Union will "gain absolutely nothing,"standing alone, delivers a message of futility to the employ-ees, and goes beyond the bounds of Section 8(c) of the Act.I am in agreement with counsel for Respondent and findthat the speech in question contained no threats. As setforth, the written speech by Hayes must be regarded as acompilation of general factual material in combination witha review of the organizing campaign. As noted, Hayesmentioned various pieces of campaign literature circulatedby the Union, and also reminded the employees of speechesgiven by Mac McElroy from Abingdon, Virginia, and RayAlexander of Charlotte, North Carolina. However, both ofthese prior speeches were the subject of objections filed bythe Union, and in both instances the objections were foundto be without merit.The General Counsel points to the final page of the speechand argues that it delivered a message of futility to theemployees, as aforestated. However, it appears to me thatthese remarks merely summarize the speech. Hayes outlinedsome of the benefits already enjoyed by the employees, andhe then noted that the Union benefits were no greater thanthose already enjoyed. It further appears that his statementin his speech to the effect that, if employees trade what theyalready have for union representation, they will gain onlyanger, misery, and frustration is a reference to the problemsencountered by employees in union plants at the otherlocations mentioned in the speech, as well as to the possiblereaction of Respondent's employees in the event that theUnion fails to keep the promises made during the course ofthe campaign. Finally, as also noted, the last paragraph ofthe speech is a factual presentation of the economicproblems which could arise if the Company was met withdemands it could not meet. It appears that this is merespeculation based upon Hayes' consideration of possibleconsequences beyond his control. I will also dismiss thisallegation.It is further alleged that Plant Manager Roy Hayes, in aletter published in the June issue of the monthly employeenewsletter, Thermo King News, threatened its employeesthat the plant would close if the Union were successful in itsorganizational campaign.The June edition of the Thermo King News carried anarticle written and signed by Plant Manager Hayes which, inthe context of discussing schedules and workloads, stated inpart:Now, we come to June, and another election set forJuly 21. Already, I see the organizers dividing friends,families-even husbands and wives, just like their lastcampaign.'° See G.C. Exh. 3."In its brief and during the hearing before me, counsel for the ChargingParty argued that Respondent's campaign against the Union-literature,posters, speeches, job harassment, film clips, and various meetings withemployees-was designed to communicate to the employees that they wouldbe the victims of strikes, violence, and loss of financial security if they votedfor the Union. I note, however, that the Union raised the same generalNormally, at this halfway mark through the year,managers are expected to forecast plant performancefor the balance of the year. But I would not attempt todo this until you exercise your responsibility to your-selves, your families, and this plant by voting in theupcoming election. I know how this plant operateswithout a union and could reasonably project futureoperations.I don't know how we could manage with a union. Doyou?'°Counsel for the Charging Party contends and argues thatthe above statement by Hayes in the Thermo King Newsdistributed to all employees in June was intended todeliberately tie the prospects for the future of Respondent'splant in Louisville to the rejection of the Union in theupcoming election. It is further argued that not only didHayes threaten that the Company could not manage with aunion, but also that Hayes also refused to forecast the plant'sperformance, as he apparently routinely did at that time ofyear, until he saw the results of the election. Counselmaintains that no employee could miss the point of Hayes'published statement. The General Counsel argues that thelast two paragraphs quoted above conveys an implied threatto the employees that the plant would close if the Unionwere successful.I am in agreement with Respondent that the article herein question is merely a letter in summary of the events andaccomplishments of the previous 6 months with concludingcomments by Hayes informing employees that, until theoutcome of the election was known, it would be difficult forhim to project plant performance and production for thenext 6 months. It appears that the plant manager can predicthis production on the basis of a nonunion operation, butdoes not know what changes would occur with the advent ofunionization. As suggested, his last comment emphasizes hislack of knowledge on this point, and invites employees toconsider for themselves the consequences of unionization.This article or letter to the employees does not contain athreat that the plant would close in the event of a successfulcampaign by the Union. In accordance with the above, thisallegation is also dismissed."It is alleged that on or about September 29, 1977, theCompany discriminatorily discharged Willie Roger Thomp-son.Thompson was hired by Respondent in 1973, and, duringthe time material hereto, worked in the department super-vised by Willie Tarver. In 1976 he was active during theunion campaign then in progress; he passed out literature atthe plant, wore badges, and performed in-plant organizingcommittee work. The Union lost the election in 1976, butcommenced the new campaign here in question in 1977, andagain Thompson was active for the Union. He passed outUnion literature at the gate, was a committee member, wore"vote yes" stickers in the plant, attended meetings, and gotcards signed by other employees.arguments in its objections to the election, but, as the formal file and exhibitsreflect, many of its objections to the election were overruled by the RegionalDirector and found to be without merit. I mention the above merely toemphasize that my conclusions and findings in this Decision have also beenmade with full consideration to the entire record and with due respect to thetotal and combined effect which Respondent's campaign may have had on theemployees.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe incidents which culminated in the discharge of WillieThompson span a period of or about I week from Friday,September 23, to Thursday, September 29, the date on whichhe was informed of his discharge.During the afternoon of September 23, Foreman Tarverattempted to contact George Black, his assistant on theassembly line. Tarver used the telephone at his desk to callBlack, but after the telephone rang and no one answeredTarver then looked down the assembly line toward theextension telephone and noticed that the receiver was off thehook, and also noticed that Verdree Walden was the nearestemployee in the vicinity of the telephone. Tarver thereuponpaged George Black, and after completing his conversationwith Black asked to speak to Verdree Walden. At this timeForeman Tarver, because he believed that Walden hadremoved the telephone receiver from the hook, informedWalden that the telephone was not a toy to play with, butWalden denied using the telephone, and, in fact, informedForeman Tarver that he had not played with the telephoneand that, if Tarver said that he had done so, Tarver waslying. Tarver then informed Walden that if he had notplayed with the phone to forget about it. Walden returned tohis work station and Tarver stayed at his desk, butadmittedly Walden was still upset over this incident. Shortlythereafter, Tarver noticed four other employees, JohnnyMack, Jimmy Williams, Thomas Lewis, and Willie Thomp-son, gathered around Walden's work station. After a fewminutes Tarver approached them and inquired if they hadanything to do. Willie Thompson, however, who wasstanding near a cooler unit on which they were working,then threw his safety glasses on the unit, and exclaimed toTarver, "Don't start on me, I'll whip your ass." Meanwhile,the other three employees who had gathered began to moveback toward their work stations, but Thompson repeated histhreat by asserting, "I'll whip your ass if you start on me."'After returning to his desk, Tarver called GeneralForeman Steve Yonchak and after some delay was able totell him about the above incident involving a threat byThompson. Yonchak then had both Thompson and Tarverreport to his office, and the evidence shows that at this timeThompson repeated his initial statement or threat to "whip[Tarver's] ass," but told Yonchak that he had made hisremark on the basis that Tarver had cursed him during theinitial phase of their argument earlier that afternoon.Yonchak then asked Thompson if he was aware that by histhreat to Tarver he was in violation of company rule A-8prohibiting the use of threatening and abusive language forwhich he could be immediately discharged, and also askedThompson if he could remember what Tarver had said in' Willie Thompson testified that, when Verdree Walden returned to hiswork station, Walden told him about the phone incident with Tarver, and he(Thompson) then started laughing; meanwhile, Foreman Tarver came back tosee him and inquired what he was laughing about, and told him to completewhat he was doing and then to get his "ass on up the line" and that he was"fed up" with him. Thompson then admittedly told Foreman Tarver, "If'you[don'tl like my ass, you could get some of my ass after 3:30."" Thompson testified that at this meeting, when he attempted to discuss theVerdree Walden telephone incident, as aforestated, Foreman Yonchakindicated his disinterest and said, "We're waiting for you to make a mistakeand now you've made one."' The Company has adopted and posted plant rules which apply to allpersonnel. Among the deemed violations to be "serious misconduct" whichmay result in immediate discharge is: "8. Fighting, assault, horesplay, or othercussing him, but Thompson responded that he could not.Since it was now near the end of the shift, Yonchak told bothThompson and Tarver to take the weekend to consider thematter in order to try to remember the exact words whichwere used, and to report back to his office on Mondaymorning.' Thompson was not suspended or disciplined on Friday,and nothing occurred between him and Tarver after workthat night or over the weekend. After he left Yonchak'soffice, Thompson called the office of Plant Manager RoyHayes to discuss the matter with him, but Hayes was notthen available."On Monday morning, September 26, Yonchak invitedboth Tarver and Thompson to his office, and Yonchak againasked Thompson if he remembered how Tarver had cursedhim. Thompson responded by saying that he did notremember, but that he had it written down to present to theLabor Board. Yonchak then inquired if he was certain hecould not remember what he had written down, andThompson responded that he could not, but about this timeThompson repeated his threat to Tarver by stating, "I saidto him I was going to whip his ass; I mean I'm going to whiphis ass, and I'll whip his ass." At this point, Yonchak endedthe meeting by directing Thompson to go to the office ofDave Hudson, personnel manager. However, on his way outthe door Thompson again threatened Tarver by saying, "I'mgoing to get you yet; And, when I say I'm going to whipyour ass, I mean I'm going to whip your ass." Immediatelyafter Thompson left the office, Yonchak then called Person-nel Manager David Hudson to advise him of the situation,and at this time Yonchak also made his recommendation asto Thompson-that he be suspended pending an investiga-tion. When Thompson reached Hudson's office, Hudson askedhim what had happened. Thompson began by discussing theWalden telephone incident, as aforestated, and then assertedthat Tarver became annoyed with him for laughing, but hedid not remember what Tarver had actually said to him.However, according to the credited testimony of Hudson,Thompson did admit that he threatened Foreman Tarverthat he (Thompson) would "whip [Tarver's] ass." Moreover,Thompson stated that he could not remember what Tarverhad said, but told Hudson he had it written down for theLabor Board.Personnel Manager Hudson advised Thompson that thematter was very serious, that Yonchak had recommendedsuspension pending an investigation or discharge, and thathe (Hudson) intended to consult Plant Manager Hayesconcerning any action to be taken. Hudson testified that hedisorderly conduct, such as the use of abusive or threatening conduct, such asthe use of abusive or threatening language." Both General Foreman Yonchakand Plant Manager Hayes testified that the Company takes the ruleprohibiting abusive or threatening language very seriously, and that violationof that rule is a dischargeable offense." In his conversation with Yonchak on this occasion Thompson also notedthat his situation was not going to be like the "Frank thing." The only "Frankthing" which Yonchak could remember was an incident in which FrankWilliford arrived in Yonchak's office extremely upset because he felt his wifewas badly treated by Tarver after returning to work from a disability leave.Later, Yonchak did have a brief discussion with Williford, but Willifordmerely repreated the statement that the Company was not treating them right.Yonchak denied that he was ever told that Williford had threatened to "whipTarver's ass."302 THERMO KING CORPORATIONthen went to Hayes' office where he summarized all of theinformation he had thus far received, and recommended toHayes that Thompson be suspended until an investigationcould be conducted. Hayes accepted this recommendation,and Hudson then informed Thompson that threatening aforeman constituted a very serious violation of the plantrules and that he was suspended pending an investigation ofthe matter. Hudson concluded the interview by requestingThompson to contact him on Wednesday afternoon.In an effort to determine exactly what had occurred onthe plant floor on the Friday in question, both SteveYonchak and Dave Hudson conducted independent investi-gations. Foreman Yonchak spoke with employees MarthaDye, Verdree Walden, Johnny Mack, and Grace Holtonconcerning what they heard during the exchange betweenThompson and Tarver the previous Friday. Both Day andWalden confirmed Foreman Tarver's statement thatThompson had threatened him, but neither Holton norMack heard any part of the conversation. After concludinghis investigation, Yonchak informed Hudson of the result,and reiterated his recommendation that Thompson beplaced on suspension pending termination.Hudson's investigation commenced with his writtenmemo relating to Thompson's "version" of the incident,which he (Thompson) related to Hudson on Mondaymorning. Hudson thereafter also interviewed ForemanTarver and Yonchak and prepared written statements whicheach signed. On Tuesday, September 27, Hudson alsointerviewed employees Martha Dye, Verdree Walden, andJohnny Mack. Both Dye and Walden stated that Thompsonhad threatened to "whip [Tarver's] ass," although only Dyeagreed to sign her statement. Mack informed Hudson thathe did not hear any part of the argument between Thompsonand Tarver.'"On Wednesday, September 28, a meeting was held in theplant manager's office, in which Tarver, Yonchak, Hudson,and Hayes discussed the situation involving Thompson.Hudson read aloud the statements of the employees he hadinterviewed, as well as the statements of Tarver andYonchak. Hayes then sought recommendations concerningthe disposition from all present, and each recommendeddischarge. In electing to endorse the discharge recommenda-tions, it appears that Hayes considered all the factors whichhad a bearing on the incident. He testified as follows:Well, first of all there was the seriousness of theviolation itself, which I personally regard as a veryserious violation. Secondly, there was a lack of evidenceas to why the threats were made in the first place. It wasvery difficult, we had not really been able to determineat that time exactly why the threats had been made.Thirdly, we had statements from employees in theplant, which to my knowledge were complete [and]unbiased, and we had statements from employees in theplant, one of which was signed, that they heard Willie'Both Dye and Walden testified as witnesses for Respondent, and bothagain asserted that they heard the threat in question and were close enough tohear what was said. The sole employee who testified on behalf of Thompsonwas Thomas Lewis. Although Lewis noticed that a group of employees hadgathered around, he could hear nothing. Therefore, Lewis' testimony neitherconfirms nor contradicts the testimony I have relied upon and set forth herein.Moreover, as pointed out, it is not difficult to speculate concerning the reasonsThompson threaten the foreman. I felt under thosecircumstances it was a justifiable decision.On Thursday, September 29. Hudson met with Thompsonto inform him that he was to be discharged for usingthreatening and abusive language to a supervisor. Thomp-son, according to Hudson, then read aloud the statementwhich he (Thompson) claimed that he had given to theLabor Board, and included in that statement was theadmission that he (Thompson) threatened to beat Tarver's"damn ass" after 3:30." Thompson denies that Hudson toldhim the reason for his discharge, and that he read anystatement to Hudson. According to Thompson, he wasdischarged for laughing, an action which "he guessed" wasviolation of the company rule. Again, Thompson's versionexceeds the bounds of believability.Shortly after his meeting with Hudson wherein he wasinformed of his discharge, Thompson expressed a desire toutilize the special appeal process in order to obtain a reviewand reconsideration of this matter by Plant Manager Hayes.By this time Hayes had read the statement Thompson hadmade to Hudson which also contained various allegations ofpast harassment of Thoml,son by Foreman Tarver. WhenThompson appeared in his office, Hayes questioned Thomp-son with respect to his failure to raise these prior problemswith Tarver during his previous meetings with Yonchak andHudson, but Thompson claimed he had been saving thisinformation for the Labor Board. Moreover, when Hayesagain expressed concern over the fact that Thompson hadnot brought these allegations about Tarver to his attentionpreviously, Thompson maintained that he had, but Hayeshad refused to see him. At this point Hayes consulted hissecretary, Gloria New, who then confirmed the fact that atelephone caller had requested a meeting with Hayes theprevious Friday afternoon (September 23), but was informedthat Hayes was in a meeting and asked if he wished to leavea message. The caller said no and hung up the telephonewithout leaving his name. Thompson himself confirmed thisaccount of his telephone call to Hayes' office on Fridayafternoon.Thereafter, Hayes reviewed with Thompson the eventswhich occurred subsequent to the incident on the previousFriday, including Thompson's renewal of his threat toTarver, as aforestated, and about this time Thompson againrenewed his threat by telling Hayes that he (Thompson) stillintended to "whip [Tarver's] ass." Hayes thereupon notifiedThompson that the decision to terminate him would not berescinded.The General Counsel and the Charging Party contendthat in the many areas of contradictions and inconsistenciesthe witnesses they presented should be credited because oftheir candor and forthright demeanor on the witness standand for various other reasons. However, as noted anddetailed herein, I have found otherwise in most instances."The Charging Party argues that for "some people" astatement such as Thompson's admitted comment on thewhy Lewis might not wish to testify on Tarver's behalf Tarver testified thathe had had several discussions with Lewis concerning Lewis' refusal to carryout his work assignments." Hudson then put in writing the statement made on this occasion asThompson had no objections to this procedure." It appears to me that Tarver's reactions and statements. as previously setforth herein, are not only in conformity with his normal reactions. but under(Conrtinued)301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasion in question that Tarver could "have a piece of hisass after 3:30" would be taken as a threat, but to many otherpeople, and particularly those familiar with industry, thelanguage used on the shop floor, although lacking in thecivility or politesse of conventional semantic norms, isfrequently exaggerated and abrasive, and the crosstalk ofworkers and foremen alike is punctuated by boasting andverbal horseplay not intended to be taken literally; further,no matter what Thompson told Tarver it was not made as athreat and was not taken as a threat. The Charging Partyalso suggests that Respondent cannot explain the fact thatno other employee has ever received so much as a writtenwarning for the violation of its rule against threatening andabusive language, and that there is abundant testimony thatthe use of phrases such as "whipping ass" is a dailyoccurrence in the plant, and then points to the testimony ofThomas Lewis, Lonnie Lewis, and Bob Godowns in theserespects.As pointed out, the issue in the motivation of thedischarge of Thompson is interwoven with the nature of thenormal language used at the plant. It is Respondent'sposition that the phrase attributed to Thompson by ForemanTarver, i.e., "Don't start on me, I'll whip your ass," or theother phrase which Thompson said he used, i.e., "If youdon't like my ass, you could get some of my ass after 3:30,"either one of them, constitutes threatening or abusivelanguage for which, according to the rules of conduct,discharge is the appropriate penalty.'9It appears to me that there is amply evidence in thisrecord to demonstrate that neither of the above comments inwhich the word "ass" was prominently invoked is common-ly used in the plant, and that even if they were the context inwhich either phrase might have been used in this instance issuch as to neutralize any commonplace meaning whichmight be otherwise attributed to such language. Admittedly,as further indicated, the word "ass" is sometimes usedamong and between employees in phrases such as "get yourass off my station" or "get your ass back down the line," or,on occasions when such phrases have been overheard, thecontext was such as to reveal a friendly and casualconversation between employees, and, therefore, this lan-guage was not a matter for discipline." Tarver stated thatbecause he does not want employees to use the term "ass"when talking to him he does not use that term when talkingto employees, and further testified that no employee, otherthe circumstances were reasonable and geared to fulfill his supervisoryresponsibilities and duties. Moreover, neither would a lie enhance his status asa supervisor because his is not the only testimony to the effect that he wasthreatened by Thompson. Not only were there employee witness to the initialthreat, but Thompson then repeated his threats in front of at least three othersupervisors. On the other hand, in many instances Thompson's testimony, andand the versions of what took place by other witnesses for the Union and theGeneral Counsel, lacked consistency and logic, and were also frequentlyundermined by their own statements. In this case, the testimony anddemeanor of Willie Tarver and Willie Thompson was especially critical. Theformer testified credibly on all matters and responded directly to the questionsput to him. Thompson, however, exhibited few of these qualities. He wasevasive in some of his answers and on other occasions expressed reluctance torespond to questions. Further. it appears to me that the substance ofThompson's responses in some instances was even contrived or fabricated. Itshould also be noted that the facts found herein are based on the record as awhole and upon my observation of the witnesses. The credibility resolutionsherein have been derived from a review of the entire testimonial record andexhibits with due regard for the logic of probability, the demeanor of thethan Willie Thompson, used this word when directingcomments or remarks to him. I am in agreement thatThompson's use of the term in question directed to asupervisor or foreman, as distinquished from one employeeto another, was an unusal occurrence and especially so whenForeman Tarver was involved.The Charging Party also contends that Foreman Tarverwas not really threatened by Thompson's remark to him.However, the foreman obviously felt otherwise. Tarvertestified that, when he went out of the plant door on theFriday afternoon in question, he looked both ways in theparking lot and made certain that nobody was standingbehind the cars, and that when he got home he turned hisGerman shepherd dog loose. Tarver testified, in fact, that hewas "fearful"; he stated that Thompson "said he was goingto whip my ass and ...anytime a man tells me he's goingto whip my ass, I take him at his word until I find out thathe's not going to do it." Then Tarver added, "At the time he[Thompson] made the threat, he was not kidding."The Charging Party also introduced testimony by otherwitnesses attacking Tarver over various alleged problems ordisputes he supposedly encountered with other employees.Specifically, Robert Godowns and Polly Williford testifiedconcerning assignment disputes they encountered withTarver. However, in neither of these instances did eitheremployee threaten Tarver or use the term "ass" in talking tohim. A third employee, Frank Williford, testified concerninghis attempts to intercede for his wife, Polly, as aforestated.Yet a fourth incident was described by employee LonnieLewis, who testified that another employee, Tony Hairr, hadrefused to work during his shift and that Tarver failed todiscipline Hairr. Again, there was no suggestion that a threatof any nature was made, nor is there any suggestion ofunacceptable language. Moroever, this alleged incidentsupposedly happened in 1974, hardly relevant to the instantcase.As further noted, during rebuttal testimony severalincidents were described by witnesses for the Charging Partyin which an employee was alleged to have threatened Tarverwithout incurring the appropriate disciplinary penalty. Twoof the incidents were mentioned in the testimony offered byRobert Godowns. He testified that in 1978 Tarver had adispute with employee Booker Walker after which Tarverinformed Godowns and Hairr that, if Walker had not left hisoffice, he (Tarver) would have whipped Walker's "ass."witnesses, and the teaching of N. LR.B. v. Walton Manufacturing Company &Loganville Pants Co., 369 U.S. 404 (1962). As to those witnesses testifying incontradiction of the findings herein, their testimony has been discreditedeither as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. All testimonyhas been reviewed and weighed in the light of the entire record." In making my final evaluations as to the discharge here in question, Ihave given full weight and consideration to the fact that Thompson was anactive, strong, and open adherent for the Union, as aforestated, and also thatmanagement had prior knowledge of his numerous activities on behalf of theUnion. On the other hand, it is also noted that Thompson was not dischargeduntil September 29. some 2 months after the Board election."' Thompson disputes the testimony of Tarver, Yonchak, Dye, Walden, andothers concerning the type of language used at the plant. Thompson assertsthat not only did he hear comments involving the word "ass" frequentlyexchanged between supervisors and hourly employees during his employmentwith Respondent, but also that such comments are currently being directed tosupervisors.304 THERMO KING CORPORATIONTarver, on the other hand, admitted that he did have aminor dispute with Walker, but stated that he did notthreaten to whip Walker's "ass," nor did Walker threatenhim. Further, Tarver denied having a conversation concern-ing Walker in which Godowns was present, and, as furtherindicated, even if Tarver did utter such a statement, it isirrelevant here for it cannot be construed as a threat toWalker because Godowns also admitted that Tarver madethe statement after Walker had left the office.Robert Godowns, a brother to Respondent's foreman,Billy Godowns, also suggested in his testimony that employ-ee Billy McKenzie, while holding a hose pipe in his hand,also threatened to whip Tarver's "ass." Later, according toGodowns, employee McKenzie then verbally expressed fearthat he would be fired as a result of the threat. McKenzie,however, testified on surrebuttal that, although he had adisagreement with Tarver concerning a work-related proce-dure, he did not threaten Tarver. Further, McKenzie deniedinforming Godowns that he was afraid of losing his job, for,as McKenzie explained, he was self-sufficient in being ableto do other work and did not need his job at the plant to earnhis living." Finally, Thomas Lewis testified that in 1975,after becoming angry with Tarver over a work assignment inwhich he needed help, he threatened to whip Tarver's "ass."Tarver credibly denies that Lewis ever threatened him.Moreover, this incident supposedly occurred in 1975-be-fore the advent of the Union's initial campaign. Theattempts to discredit Tarver's testimony, as demonstratedabove, have failed, and the testimony submitted on rebuttallikewise has failed to rehabilitate witnesses I have discredit-ed.In the final analysis, a plant rule prohibited the use ofthreatening language, and this record is replete with evi-dence that Thompson's threat to Tarver violated the ruleand was the motivating reason for his discharge. Similarly,the fact that Thompson expressed an intention to direct acomplaint concerning this matter to the National LaborRelations Board had no bearing upon the decision toinstitute the disciplinary action of discharge. Rather, theviolation, by itself, was sufficiently serious to be the solesubject as the basis for the discharge. As Plant ManagerHayes explained:Well, the plant has to have rules of conduct. Disciplinehas to be maintained. It's not as severe as the military,of course, but we do have to have discipline, and, if weallowed employees to threaten ...our supervisors atany time they felt they could and get away with it, I'mafraid that we would have absolute anarchy in theplant. There would be no way that we could retaincontrol if we allowed employees to threaten supervisors"I do not, in fact, credit any of Godowns' testimony. His own testimony, inconjunction with that of Martha Dye and Billy McKenzie who both testifiedfor Respondent, establishes a strong personal bias on the part of Godownsagainst Foreman Tarver. Godowns testified that his mother-in-law, MarthaDye, was friendly with Tarver and that Tarver had even visited Dye in herhome. Godowns intimates in his testimony a closer relationship between Dyeand Tarver than that which usually exists between supervisor and employee.Dye then stated that she had told Godowns that, until he stopped spreadingrumors about her and Tarver, he was no longer welcome in her home. Theand not have to answer for that type of a threat. Wecouldn't operate the plant.Moreover, the decision to discharge Thompson wasreached only after careful consideration and investigation ofthe incident, and was then approved and endorsed by allrelevant supervisory personnel, especially when Thompsonkept continually repeating and reasserting his threat. Lastly,while the company rule here in question had not previouslyresulted in any discharge or discipline, conversely, there isno credited evidence in this record that any employee hadever before seriously threatened his foreman, let alonespecifically repeated the threat on several subsequent occa-sions so that eventually almost everyone in managementknew about it, including the plant manager.In concluding, I point out that I have found only a singleinstance wherein Respondent violated Section 8(a)(1) of theAct-by Foreman Joe Walden's telling Robert Wright that,if he voted for the Union, he would be cutting his ownthroat. However, I regard this incident to be a seriousviolation of the Act as it was an attempt to restrainemployees from exercising ights guaranteed by Section 7 ofthe Act. Accordingly, I find that it will effectuate thepurpose of the Act to issue a remedial order for thisviolation."IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(l) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom, and to take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAWI. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described and detailed insection II, above, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The above-described unfair labor practice affectscommerce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:fact that Godowns had spread several rumors is evidenced by other testimonyin this record.Godowns' suspicions and beliefs concerning Tarver and others make him amost unreliable witness at the very best."2 The Charging Party maintains that the election be set aside, but, in viewof my finding that there was only one violation, I reject this argument. Here,the objectionable conduct is much too isolated in reference to the totalcircumstances and to the number of employees involved and the vote count towarrant any inference that it affected the election results.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER"'The Respondent, Thermo King Corporation, Louisville,Georgia, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with economic and otherreprisals if they voted for the Union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which is foundnecessary to effectuate the purposes of the Act:(a) Post at its plant in Louisville, Georgia, copies of theattached notice marked "Appendix."2'Copies of said notice,' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.on forms provided by the Regional Director for Region 10,after being duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and be byit maintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 10, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that all allegations in thecomplaints not found herein to be violative of the Act be,and the same hereby are, dismissed." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."306